Citation Nr: 9922672	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-20 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from April 1987 to July 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied the veteran's claim of entitlement to service 
connection for bilateral shin splints.

Initially, the Board notes that the veteran's claim was 
before the Board in August 1997.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to obtain any additional treatment records 
identified by the veteran and to afford the veteran a VA 
orthopedic examination.  Review of the record indicates that 
the RO complied with the Board's directives, to the extent 
possible, as required by law.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Here, the RO asked the veteran to identify 
any additional treatment he had received for his knees and 
shin splints.  The veteran did not respond to this request.  
Also, the RO afforded the veteran a VA orthopedic examination 
in February 1998.

Additionally, the Board notes that subsequent to its August 
1997 remand, the RO, in a May 1998 rating decision, granted 
service connection for the veteran's bilateral chondromalacia 
and assigned a 10 percent evaluation.  As such, this issue is 
no longer in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second notice of disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).



FINDING OF FACT

Competent medical evidence has not been presented to show 
that bilateral shin splints are currently present or, if 
present, that they are related to the veteran's service and 
events therein.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
shin splints is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

II.  Factual Background

The evidence of record pertinent to this appeal consists of 
the veteran's service medical records and three VA 
examinations (conducted in June 1992, in September 1993, and 
in February 1998).

The veteran's service medical records document the veteran's 
complaint of bilateral knee and shin pain, in July 1989.  At 
that time, the veteran reported that he had had problems for 
the past two to three months.  The assessment was bilateral 
shin splints.  The veteran was prescribed Motrin and 
instructed not to run for two weeks.  The veteran returned 
for treatment in January 1990, this time reporting pain over 
the past four days.  The veteran stated that running up ramps 
aggravated this condition.  The assessment was again 
bilateral shin splints, and the veteran was prescribed Motrin 
and instructed not to run for two weeks.  An October 1990 
entry noted that the veteran had complained of chronic 
bilateral shin pain for the past year.  Exacerbating 
activities included increased walking and running, standing 
on hard surfaces, and prolonged deep knee bending.  The 
veteran also reported that applying Ben Gay helped.  Patellar 
femoral syndrome was diagnosed in connection with the 
veteran's knee pain, but the etiology of the veteran's shin 
pain was unknown.  The veteran was referred to orthopedics 
for shin stretching exercises and therapy.  A December 1990 
entry noted the veteran's history of shin splints, and a 
February 1990 bone scan was within normal limits.  Upon 
separation examination (conducted in July 1991), the veteran 
reported swollen or painful joints and leg cramps.  The 
examiner noted that the veteran had experienced knee and 
muscle pain and occasional leg cramps, which resolved with 
rest.  There was no notation as to shin splints.

The June 1992 VA examination reflects the veteran's reports 
of bilateral shin splints, which occurred with marching, 
walking, and running a lot in the military, after 1987.  The 
veteran also reported that the shin splints had cleared up.  
Physical examination of the anterior compartment of the lower 
extremities showed no deformity presently.  In pertinent 
part, the recorded impression was that the veteran had a 
history of bilateral shin splints, which had cleared up after 
his military experience.

The September 1993 VA joints examination is negative for any 
current complaints as to shin splints.  It is also negative 
for a reported history of shin splints, although it was noted 
that the veteran's knees continued to be troublesome.  He 
indicated that his knees popped a lot.  

The February 1998 VA examination (conducted pursuant to the 
Board's August 1997 remand) indicates that the veteran's 
claims file was reviewed in connection with this examination.  
It was noted that the veteran first reported shin splints in 
both legs in 1987, while in boot camp.  The veteran's 
symptoms persisted during his entire military career, from 
1987 to 1991.  Physical examination of both legs revealed no 
abnormalities, and no tenderness was noted on palpation of 
the anterior aspect of the tibia bilaterally.  X-ray studies 
of both the right and left tibia and fibula were entirely 
within normal limits.  The examiner commented that there was 
no evidence of shin splints on this examination.


III.  Analysis

The Board recognizes the veteran's contentions that his 
bilateral shin splints are a chronic disorder and that he is, 
therefore, entitled to service connection.  Further, the 
Board acknowledges the evidence indicating that the veteran 
had shin splints while in service.  However, the Board must 
adhere to established laws and regulations in its 
determinations.  As such, the veteran's claim must be denied, 
as it is not well grounded.

Specifically, there is no evidence of a current disability 
(bilateral shin splints), as provided by competent medical 
evidence.  Such evidence is necessary for a well grounded 
claim of entitlement to service connection.  See Caluza v. 
Brown, supra.  Rather, at most, the post-service clinical 
evidence indicates that the veteran had bilateral shin 
splints while in service and that they resolved once the 
veteran's military service ended.  Indeed, the veteran's 
history of bilateral shin splints is well documented in his 
service medical records.  The Board notes, however, that the 
veteran's separation examination is negative for a diagnosis 
of bilateral shin splints.  Moreover, even if the Board were 
to find competent medical evidence of a current disability 
(bilateral shin splints), the record still contains no 
competent medical evidence of a nexus, or link, between the 
veteran's claimed bilateral shin splints and his service.  
Again, such evidence is necessary for a well grounded claim 
of entitlement to service connection.  Id.

In effect, then, the veteran has proffered only his 
assertions that he currently has bilateral shin splints and 
that they are related to his service, specifically the 
bilateral shin splints diagnosed in service.  Nothing in the 
record indicates that the veteran possesses the expertise 
necessary to render such opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions as to 
causation and subsequent diagnoses are inadequate.  Id.  
Where the determinative issue involves medical causation or 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, supra.

Therefore, absent competent medical evidence of a current 
disability (bilateral shin splints) and its relationship to 
service, the veteran has not submitted a well grounded claim 
of entitlement to service connection for bilateral shin 
splints.  See Caluza v. Brown, supra.

The Board has disposed of this claim on a ground ultimately 
different than that of the RO, as allowed by law.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Green v. Brown, 4 Vet. App. 382 (1993).  As such, the Board 
has considered whether the veteran was given adequate notice 
of the need to submit evidence or argument on the question 
presented for review, along with an opportunity to respond.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In view of the May 
1998 supplemental statement of the case, the Board finds that 
the veteran was adequately informed of the evidence required 
in this case, as he was notified that service connection was 
not proper for a disorder shown only historically, and 
afforded an opportunity to respond.  Further, by initially 
addressing the veteran's claim on the merits, the RO afforded 
greater consideration than warranted under the circumstances.  
As such, the veteran is not prejudiced by the Board's more 
limited consideration.

Moreover, the veteran has not provided any indication of the 
existence of additional evidence that would make this claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
regard, the Board notes that the RO, in correspondence dated 
in September 1997, requested from the veteran information 
identifying any additional treatment the veteran had received 
concerning his claimed disorders.  The veteran did not 
respond to this request, and there is nothing in the record 
suggesting that the veteran did not receive this request.  
Here, the Board stresses that the duty to assist, if there is 
such a duty in this instance, is not always a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  If the 
veteran wishes help in the development of facts pertinent to 
his claim, he cannot passively wait for it.  Id.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

Entitlement to service connection for bilateral shin splints 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

